Citation Nr: 9922843	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In June 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

The claim for service connection for a low back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which either 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria part 4 of 
chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this subsection shall be considered service-
connected for purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)-(5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317 (b) (1997).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The veteran has not met this 
threshold requirement, and, therefore, his claim must be 
denied.

A well-grounded claim for service connection generally 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be competent 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran was treated for complaints of low back pain in 
service.  These include complaints of low back pain in 
September and December 1991, although a bone scan in December 
of that year revealed no significant findings concerning the 
back or spine.  A separation examination in March 1992, 
similarly revealed no abnormality of the spine, which was 
characterized as normal at that time.  

The veteran underwent a VA examination in January 1993 that 
included an evaluation of the veteran's low back.  That 
examination resulted in a diagnosis of cervical/lumbar spine 
contusion; no pathology found.  

In March 1995, the veteran again underwent a VA examination.  
Examination revealed no deformities of the spine, no muscle 
atrophy or fibrillation, good symmetry, full and normal range 
of motion of all joints, stable ligamentous structures, no 
effusions, no crepitations, no synovial proliferation, no 
heat or redness, no tenderness, and good muscle strength.  
The spine was normal and symmetrical with normal mobility.  
Although the examiner noted, with respect to the results of 
x-ray examination of the lumbar spine, slight L5-S1 disc 
space narrowing, the examiner's diagnosis indicated that 
there was no objective evidence confirming a disease of the 
back, and the examiner concluded that there was no 
significant disease present at the time of the examination.  

In August 1998, the veteran underwent yet another VA 
examination.  The veteran indicated during that examination 
that he had no complaints concerning his lower back.  The 
examiner indicated that x-rays of the lumbar spine appeared 
normal and diagnosed a normal lumbosacral spine without any 
evidence of trauma.  

The evidence associated with the claims file do not support a 
plausible claim for service connection for a low back 
disorder either under law governing service connection for 
undiagnosed illnesses in veterans with Persian Gulf War 
service or under the general laws pertaining to service 
connection.  Although the veteran has articulated complaints 
of back pain in the past, there is no medical evidence of a 
current disability or any evidence, for that matter, of a 
sign or symptom subject to verification.  Further, during the 
most recent VA examination the veteran indicated that he was 
not experiencing problems with his back.  

Even if the March 1995 reference were treated as medical 
evidence of a current disability, an assumption that is 
questionable in light of the examiner's conclusion at that 
time that there was no objective evidence of disease of the 
lower back, there is no evidence of arthritis within a year 
of the veteran's separation from service and no medical 
opinion linking narrowing of the disc space to service.  In 
addition, narrowing of the disc space would not appear to be 
a sign or symptom as anticipated by the laws and regulations 
governing Persian Gulf cases, particularly where, as here, 
there is no indication that such a condition was present in 
August 1988, there is no indication that the condition was 
present more than six months, and the veteran recently has 
indicated he is not experiencing low back problems.  Under 
the circumstances, the veteran's claim is not well grounded.  


ORDER

A claim for service connection for a low back disorder is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

